DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on May 17th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1-3, 9-11, and 13 were amended, claim 18 was added, and claim 8 was cancelled. Claims 1-7 and 9-18 are currently pending. 
Claim 1 and its dependent claims were rejected under 35 U.S.C. 112(b) as being indefinite. Claim 1 has been amended. The rejection of claim 1 under 35 U.S.C. 112(b) has been overcome and is withdrawn.
Claims 5 and 17 were rejected under 35 U.S.C. 112(b) as being indefinite. The issues have not been addressed by the Applicant. The rejections of claims 5 and 17 under 35 U.S.C. 112(b) are maintained.
Response to Arguments
Applicant’s arguments with respect to amended features of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “extending along the primary plane of extension”.  There is insufficient antecedent basis for limitation “the primary plane of extension” in the claim.
Claim 16 recites “the anchoring structure is provided with contact surfaces” in line 6.  There is insufficient antecedent basis for limitation “the anchoring structure” in the claim.
Claim 17 recites “the anchoring structure is provided with contact surfaces” in line 2.  There is insufficient antecedent basis for limitation “the anchoring structure” in the claim.
Claim 19 recites “electrical structures for testing the light-emitting component provided on the at least two projections” in lines 4-5.  There is insufficient antecedent basis for limitation “the at least two projections”. Moreover, it is unclear if “the at least two projections” recited in lines 4-5 is different from “at least two projections” recited in line 9. For the purpose of compact prosecution, the examiner assumes “at least two projections” recited in lines 4-5 and “at least two projections” recited in line 9 are different claimed elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (U.S. Patent Application Publication No. 2017/0256522).
Regarding to claim 1, Cok teaches a light-emitting component (Fig. 29A, Fig. 28B, element 96) comprising:
an IC chip (Fig. 29A, Fig. 28B, element 94); and
a plurality of LED chips (Fig. 29A, Fig. 28B, element 90R/90G/90B);
wherein:
the plurality of LED chips is arranged on a top surface of the IC chip and is electrically coupled to the IC chip (Fig. 29A, Fig. 28B, LED chips 90R/90G/90B arranged on a top surface of the IC chip 94 and is electrically coupled to the IC chip 94); wherein each LED chip of the plurality of LED chips arranged on the top surface of the IC chip is configured to be operated independently of one another (each of red micro-LED 90R, green micro-LED 90G, and blue micro LED 90B operated independently of one another, by pixel controllers 92);
the IC chip comprises a projection on its side surfaces (Fig. 28B, element 56);
the plurality of LED chips is configured to be electrically driven by the IC chip (Fig. 29A, Fig. 28B);
the IC chip comprises at least two electrical connection surfaces at a base surface facing away from the plurality of LED chips (Fig. 28B, each electrical connection surfaces at a base surface, which is bottom surface, connected to one of posts 40); and
the light-emitting component is configured to be electrically contacted and operated through the connection surfaces (Fig. 29A, Fig. 28B, please also see Fig. 19, which illustrates how post 40 connected to a LED).
In the figures, Cok discloses the IC chip 94 comprises projection 56 on its side surfaces. Cok does not clearly disclose the IC chip comprises at least two projections on its side surfaces, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure at least two projections on side surfaces of the IC in order to increase reliability, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding to claim 2, Cok teaches the plurality of LED chips is arranged on the top surface in such a way that the light-emitting component is configured to emit multicolored light; and the plurality of LED chips is configured to be operated by the IC chip in such a way that a color-location of light emitted from the light-emitting component is adjusted ([0187], [0193], color-location of light emitted from the light-emitting component (a pixel in the display panel) is adjusted by a combination of three colors RBG at different intensites).
Regarding to claim 3, Cok teaches the plurality of LED chips has a maximum edge length of 40 μm along the top surface ([0062]).
Regarding to claim 4, Cok teaches the IC chip has a maximum thickness of 50 μm perpendicularly to its primary plane of extension ([0062]).
Regarding to claim 5, in the figures, Cok teaches the IC chip 94 comprises projection 56 on its side surfaces extending along a primary plane of extension. Cok does not clearly disclose the IC chip comprises at least two projections on its side surfaces extending along the primary plane of extension, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure at least two projections on side surfaces extending along the primary plane of extension of the IC in order to increase reliability, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding to claim 6, Cok as modified discloses electrical structures for testing the light-emitting component provided on the at least two projections ([0146], last 2 lines).
Regarding to claim 7, Cok teaches a display device comprising a plurality of light-emitting components as claimed in claim 1, wherein the light-emitting components are arranged in accordance with a periodic grid at its node points on a common carrier (Fig. 29A, element 80, [0195])
Regarding to claim 9, Cok teaches a method for the manufacture of the display device as claimed in claim 7, wherein the method comprises:
manufacturing the plurality of LED chips (Fig. 28B, Fig. 29A, elements 90);
manufacturing a plurality of IC chips (Fig. 28B, Fig. 29A, elements 94);
applying the plurality of LED chips to a top surface of the plurality of IC chips to form a plurality of light-emitting components (Fig. 29A, elements 96);
selecting the light-emitting components ([0195]); and
transferring the light-emitting components to a carrier of the display device (Fig. 15, block 230
Regarding to claim 10, Cok teaches testing the light-emitting components ([0146], last 3 lines).
Regarding to claim 11, Cok teaches the applying the plurality of LED chips occurs by a stamping process ([0215], lines 1-4).
Regarding to claim 12, Cok teaches transferring multiple light-emitting components by a stamping process ([0018], last 6 lines).
Regarding to claim 13, Cok does not explicitly disclose the order of steps, however, it would have been an obvious matter of design choice to have the transferring of the light-emitting components occurring before the selecting the light-emitting components, since applicant has not disclosed that this order of steps solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with if the selecting the light-emitting components and the transferring the light emitting components to the carrier of the display device occurs simultaneously.
Regarding to claim 14, Cok does not explicitly disclose the order of steps, however, it would have been an obvious matter of design choice to have the selecting the light-emitting components and the transferring the light emitting components to the carrier of the display device occurring simultaneously, since applicant has not disclosed that this order solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with if the transferring of the light-emitting components occurs before the selecting the light-emitting components.
Regarding to claim 15, Cok teaches manufacturing the IC chips occurs on a sacrificial layer that is removed before transferring the light-emitting components to the carrier of the sacrificial layer that is removed, step 200, before transferring the light-emitting components to the carrier of the display device, step 230).
Regarding to claim 16, Cok teaches the manufacturing the IC chips occurs as a group in by rigidly mechanically bonding the IC chips to a common anchoring structure by means of projections, wherein the projections extend along the primary plane of extension of the IC chips; and the anchoring structure completely surrounds each IC chip of the plurality of IC chips in their primary plane of extension ([0172], lines 1-10).
Regarding to claim 17, Cok teaches the anchoring structure is provided with contact surfaces; the contact surfaces are each electrically conductively connected with the plurality of LED chips are arranged on different IC chips; and the light-emitting components are electrically operated through the contact surfaces during the applying of the plurality of LED chips to the top surface of the plurality of IC chips (Figs. 16A-G, [0172]).
Regarding to claim 18, Cok teaches the plurality of LED chips is arranged directly on a top surface of the IC chip (Fig. 28B).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (U.S. Patent Application Publication No. 2017/0256522) in view of Chopra et al. (U.S. Patent Application Publication No. 2004/0121525).
Regarding to claim 19, Cok teaches a light-emitting component (Fig. 29A, Fig. 28B, element 96) comprising:
an IC chip (Fig. 29A, Fig. 28B, element 94); and
an LED chips (Fig. 29A, Fig. 28B, element 90);
wherein:
the LED chip is arranged on a top surface of the IC chip and is electrically coupled to the IC chip (Fig. 29A, Fig. 28B, LED chips 90R/90G/90B arranged on a top surface of the IC chip 94 and is electrically coupled to the IC chip 94);
the IC chip comprises a projection on its side surfaces (Fig. 28B, element 56);
the LED chip is configured to be electrically driven by the IC chip (Fig. 29A, Fig. 28B);
the IC chip comprises at least two electrical connection surfaces at a base surface facing away from the LED chip (Fig. 28B, each electrical connection surfaces at a base surface, which is bottom surface, connected to one of posts 40); and
the light-emitting component configured to be electrically contacted and operated through the connection surfaces (Fig. 29A, Fig. 28B, please also see Fig. 19 which illustrates how post 40 connected to a LED).
In the figures, the IC chip 94 comprises projection 56 on its side surfaces. Cok does not clearly disclose the IC chip comprises at least two projections on its side surfaces, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure at least two projections on side surfaces of the IC in order to increase reliability, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Cok does not explicitly disclose electrical structures for testing the light-emitting component provided on at least two projections. 
Chopra discloses an electrical structures for testing components provided on at least two projections (Fig. 10, [0055], last 3 lines, electrical structures 137 for testing the component provided on two projections 102). It would have been obvious to one of ordinary skill in the art . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828